EXHIBIT 10.14

FORM OF PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


NON-QUALIFIED STOCK OPTION AND
RESTRICTED STOCK AWARD AGREEMENT

LONG TERM INCENTIVE PROGRAM (“LTIP”)

﻿

1.Grant of Option and Restricted Stock.  This Non-qualified Stock Option and
Restricted Stock Award Agreement (the “Award Agreement”), made as of [grant
date], serves to notify you that the Governance and Compensation Committee (the
“Committee”) of the Board of Directors of Paychex, Inc. (the “Company”) hereby
grants to you, under the Company’s 2002 Stock Incentive Plan, as amended and
restated effective October 14, 2015 (the “Plan”), a Non-Qualified Stock Option
(the “Option”) to purchase, on the terms and conditions set forth in this Award
Agreement and the Plan, up to the number of shares of the Company’s $.01 par
value common stock (the “Common Stock”) granted as Options as set forth on the
attached statement (the “Maximum Number” of “Option Shares”) at the price of
[exercise price]  per share (the “Exercise Price”), and an award of shares of
Restricted Stock (the “Restricted Stock,” and together with the Option, the
“Award”) for the number of shares of Common Stock granted as Restricted Stock as
set forth on the attached statement (the “Target Number” of “Restricted Stock
Shares”).  For purposes of this Award Agreement, the “Target Number of Option
Shares” shall mean two-thirds (i.e., the 100% payout percentage at Target over
the 150% payout percentage at Maximum) of the Maximum Number of Option Shares. 
The Plan is incorporated herein by reference and made a part of this Award
Agreement.  You may obtain a copy of the Plan from the Office of the Corporate
Secretary.  You should review the terms of this Award Agreement and the Plan
carefully.  The capitalized terms used in this Award Agreement or the attached
statement are defined in the Plan.

2.Term of Option.  Unless the Option is previously terminated pursuant to the
terms of this Award Agreement or the Plan, the Option will expire at the close
of business on July 5, 2026 (the “Expiration Date”).

3.Vesting of Award.  Vesting is contingent on your continued employment as an
executive of the Company or one of its Affiliates through the date of the
Committee’s review and certification of the 2020 Service Revenue, 2020 Operating
Income and 2020 EPS following completion of fiscal year 2020 (the “Vesting
Date”).  If your employment as an executive of the Company or one of its
Affiliates terminates before the Vesting Date for any reason, then the Award
shall be forfeited and cancelled immediately.  Subject to the terms set forth in
this Award Agreement and the Plan, the Award will vest (and the Option will
become exercisable) as follows:

(a)Except as otherwise determined by the Committee under Section 3(b), upon the
Committee’s review and certification of the 2020 Service Revenue, 2020 Operating
Income and 2020 EPS following completion of fiscal year 2020:



--------------------------------------------------------------------------------

 

(i)2020 Service Revenue Component.

(A)if the Service Revenue for the 2020 fiscal year equals the 2020 Service
Revenue Target set forth on the attached statement, then 40% of the Target
Number of Option Shares and 40% of the Target Number of Restricted Stock Shares
shall vest, and

(B)if the Service Revenue for the 2020 fiscal year equals or exceeds the 2020
Service Revenue Maximum set forth on the attached statement, 60% (i.e., 150% of
40%) of the Target Number of Option Shares and 60% of the Target Number of
Restricted Stock Shares shall vest, and

(C)if the Service Revenue for the 2020 fiscal year exceeds the 2020 Service
Revenue Target and is less than the 2020 Service Revenue Maximum, then on or
between 40% and 60% of the Target Number of Option Shares and on or between 40%
and 60% of the Target Number of Restricted Stock Shares shall vest, determined
using straight-line interpolation, and

(D)if the Service Revenue for the 2020 fiscal year equals the 2020 Service
Revenue Threshold set forth on the attached statement, 24% (i.e., 60% of 40%) of
the Target Number of Option Shares and 24% of the Target Number of Restricted
Stock Shares shall vest, and

(E)if the Service Revenue for the 2020 fiscal year exceeds the 2020 Service
Revenue Threshold and is less than the 2020 Service Revenue Target, then on or
between 24% and 40% of the Target Number of Option Shares and on or between 24%
and 40% of the Target Number of Restricted Stock Shares shall vest, determined
using straight-line interpolation; and

(ii)2020 Operating Income Component.

(A)if the Operating Income for the 2020 fiscal year equals the 2020 Operating
Income Target set forth on the attached statement, then 40% of the Target Number
of Option Shares and 40% of the Target Number of Restricted Stock Shares shall
vest, and

(B)if the Operating Income for the 2020 fiscal year equals or exceeds the 2020
Operating Income Maximum set forth on the attached statement, then 60% (i.e.,
150% of 40%) of the Target Number of Option Shares and 60% of the Target Number
of Restricted Stock Shares shall vest, and

(C)if the Operating Income for the 2020 fiscal year exceeds the 2020 Operating
Income Target and is less than the 2020 Operating Income Maximum, then on or
between 40% and 60% of the Target Number of Option Shares and on or between 40%
and 60% of the Target Number of Restricted Stock Shares shall vest, determined
using straight-line interpolation, and

(D)if the Operating Income for the 2020 fiscal year equals the 2020 Operating
Income Threshold set forth on the attached statement, then 24% (i.e., 60% of
40%)



2

 

--------------------------------------------------------------------------------

 

of the Target Number of Option Shares and 24% of the Target Number of Restricted
Stock Shares shall vest, and

(E)if the Operating Income for the 2020 fiscal year exceeds the 2020 Operating
Income Threshold and is less than the 2020 Operating Income Target, then on or
between 24% and 40% of the Target Number of Option Shares and on or between 24%
and 40% of the Target Number of Restricted Stock Shares shall vest, determined
using straight-line interpolation; and

(iii)2020 EPS Component.

(A)if the EPS for the 2020 fiscal year equals the 2020 EPS Target set forth on
the attached statement, then 20% of the Target Number of Option Shares and 20%
of the Target Number of Restricted Stock Shares shall vest, and

(B)if the EPS for the 2020 fiscal year equals or exceeds the 2020 EPS Maximum
set forth on the attached statement, then 30% (i.e., 150% of 20%) of the Target
Number of Option Shares and 30% of the Target Number of Restricted Stock Shares
shall vest, and

(C)if the EPS for the 2020 fiscal year exceeds the 2020 EPS Target and is less
than the 2020 EPS Maximum, then on or between 20% and 30% of the Target Number
of Option Shares and on or between 20% and 30% of the Target Number of
Restricted Stock Shares shall vest, determined using straight-line
interpolation, and

(D)if the EPS for the 2020 fiscal year equals the 2020 Operating Income
Threshold set forth on the attached statement, then 12% (i.e., 60% of 20%) of
the Target Number of Option Shares and 12% of the Target Number of Restricted
Stock Shares shall vest, and

(E)if the EPS for the 2020 fiscal year exceeds the 2020 Operating Income
Threshold and is less than the 2020 Operating Income Target, then on or between
12% and 20% of the Target Number of Option Shares and on or between 12% and 20%
of the Target Number of Restricted Stock Shares shall vest, determined using
straight-line interpolation.

(b)The Committee may, in its sole discretion, reduce, but not increase, the
number of the Option Shares and/or Restricted Stock Shares that vest pursuant to
Section 3(a). 

(c)The number of Option Shares and Restricted Stock Shares, if any, which do not
vest pursuant to this Section 3 (after the application of Section 3(b)), shall
be forfeited.

“Service Revenue” and “Operating Income” for a specified period mean the Service
Revenue and Operating Income, respectively, each as determined by the values
reported in the Company’s annual audited financial statements for such period,
but in each case excluding the following: interest on funds held for clients
and/or investment income, asset write-downs or impairments; litigation or claim
judgments or settlements; material changes in tax law, or other such laws or
provisions affecting reported results; cumulative effect of accounting changes
as defined by



3

 

--------------------------------------------------------------------------------

 

generally accepted accounting principles, and as identified in the Company’s
audited financial statements; restructuring charges; severance, contract
termination and other costs related to entering or exiting certain business
activities; and gains or losses from the acquisition or disposition of
businesses or assets or from the early extinguishment of debt and related
discontinued operations of such disposition of businesses, or other unusual or
infrequently occurring items.  “EPS” shall mean the earnings per share as
reported in the Company’s annual audited financial statements for such period,
except that the Committee shall have discretion to adjust for unusual or
infrequently occurring items.  Notwithstanding the Plan language to the
contrary, results of operations from acquired businesses shall not be excluded,
unless determined by the Committee.

4.Option-Specific Terms.

(a)Exercise.

(i)Method of Exercise.  The Option may be exercised to the extent of the number
of vested Option Shares, in whole or in part, provided that the Option may not
be exercised for less than one share of Common Stock in any single
transaction.  The Option may be exercised using a method specified by the
Company.

(ii)Payment of Exercise Price.  The exercise of the Option is conditioned upon
your payment to the Company of the Exercise Price for the number of Option
Shares that you elect to purchase.  The Exercise Price may be paid in cash or by
check or by way of a broker-assisted stock option exercise program, if such a
program is made available by the Company at the time of the exercise of the
Option.

(iii)Withholding.  The exercise of the Option is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of the exercise.  The payment of such withholding taxes to the Company
may be made (i) by you in cash or by check, (ii) by the Company or any Affiliate
withholding such taxes from any other compensation owed to you by the Company or
any Affiliate; or (iii) by way of a broker-assisted stock exercise program, if
such program is made available by the Company at the time of the exercise of the
Option.

(iv)Issuance of Shares.  Upon determining that compliance with this Award
Agreement has occurred, including compliance with such reasonable requirements
as the Company may impose pursuant to the Plan, the Company shall issue to you a
certificate for the Option Shares purchased on the earliest practicable date (as
determined by the Company) thereafter.

(b)Effect of Death and Disability.  In the event of your death or Disability
prior to the complete exercise of the Option, the Option may be exercised to the
extent of the number of vested Option Shares, in whole or in part, subject to
all of the conditions on exercise imposed by the Plan and this Award Agreement,
within three years after the date of your death or Disability, but only (i) by
you, or in the event of your death, by your estate or the person or persons to
whom the Option passes under your will or the laws of descent and distribution,
(ii) to the extent that the



4

 

--------------------------------------------------------------------------------

 

Option was vested and exercisable on the date of termination, and (iii) prior to
the close of business on the Expiration Date of the Option.

(c)Effect of Retirement.  Upon your Retirement prior to the complete exercise of
the Option, the Option may be exercised to the extent of the number of vested
Option Shares, in whole or in part, subject to all of the conditions on exercise
imposed by the Plan and this Award Agreement, within three years after the date
of such termination, but only (i) to the extent that the Option was vested and
exercisable on the date of such termination, and (ii) prior to the close of
business on the Expiration Date of the Option.  The term “Retirement” means
retirement from the Company at age 55 or later with ten or more years of
employment (full-time or part-time) with the Company.

(d)Effect of Other Termination.  Upon your termination for a reason other than
death, Disability or Retirement prior to the complete exercise of the Option,
the Option may be exercised to the extent of the number of vested Option Shares,
in whole or in part, subject to all of the conditions on exercise imposed by the
Plan and this Award Agreement, within one year after the date of such
termination, but only prior to the close of business on the Expiration
Date.  Notwithstanding the foregoing, if  your employment is terminated by
reason of conduct that is determined by the Company to have been detrimental to
the Company, including violation of the Company’s Code of Business Ethics, or
conduct which is criminal, fraudulent, deliberately dishonest, disloyal or
willful misconduct, you will forfeit any unexercised vested Option Shares as of
your last day worked.

(e)Restrictions on Issuance of Shares.  If at any time the Company determines
that the listing, registration or qualification of the Option Shares upon any
securities exchange or under any state or federal law, or the approval of any
governmental agency, is necessary or advisable as a condition to the exercise of
the Option, the Option may not be exercised in whole or in part unless and until
such listing, registration, qualification or approval shall have been effected
or obtained free of any conditions not acceptable to the Company.

5.Restricted Stock-Specific Terms.

(f)Book-Entry Registration of Restricted Stock.  The Restricted Stock Shares
initially will be evidenced by book-entry registration only for the Target
Number of Restricted Stock Shares, without the issuance of a certificate
representing the Restricted Stock Shares.

(g)Issuance of Common Stock.  The Company shall, when the conditions to vesting
of the Restricted Stock are satisfied, issue a certificate or certificates
representing the number of Restricted Stock Shares that have vested as promptly
as practicable following the Vesting Date.

(h)Withholding.  The grant and the vesting of the Restricted Stock is
conditioned upon your making arrangements satisfactory to the Company for the
payment to the Company of the amount of all taxes required by any governmental
authority to be withheld and paid over by the Company or any Affiliate to the
governmental authority on account of such grant or vesting.  The payment of such
withholding taxes to the Company may be made (i) by you in cash or by check,
(ii) subject to the consent of the Company and in accordance with any guidelines



5

 

--------------------------------------------------------------------------------

 

established by the Committee, by the Company retaining the number of the shares
of Common Stock that would otherwise be delivered to you upon vesting of the
Restricted Stock that have an aggregate Fair Market Value (at the time retained
by the Company) equal to the amount of withholding taxes (using your minimum
required tax withholding rate or such other rate that the Company determines
will not trigger a negative accounting impact to the Company) required to be
paid, or (ii) by the Company or any Affiliate withholding such taxes from any
other compensation owed to you by the Company or any Affiliate.  Unless you make
arrangements prior to vesting of the Restricted Stock to pay withholdings taxes
in cash or by check, or to have such withholding taxes withheld from other
compensation owed to you by the Company or any Affiliate, then at the time of
vesting of the Restricted Stock, the Company shall have the right to retain the
number of the shares of Common Stock that would otherwise be delivered to you
upon vesting of the Restricted Stock that have an aggregate Fair Market Value
(at the time retained by the Company) equal to the amount of withholding taxes
(using your minimum required tax withholding rate or such other rate that the
Company determines will not trigger a negative accounting impact to the Company)
required to be paid.

6.Non-competition, Non-solicitation, Confidentiality, and Detrimental Conduct.
 In consideration for the Award, you agree that during your employment and for a
period of twelve (12) months following termination of employment for any reason,
you will not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, board
member, director, or in any other individual or representative capacity, engage
or attempt to engage in any activity that is competitive to the business of the
Company within the geographic and substantive area or areas of responsibility
assigned to the you during the last twenty-four (24) months of employment.  In
addition, you agree that for a period of eighteen (18) months following the
termination of employment for any reason, you will not directly or indirectly by
assisting others, solicit Company clients, prospects or referral resources; nor
will you recruit or hire, or attempt to recruit or hire any other employee of
the Company or its Affiliates, or induce or attempt to induce any employee of
the Company to terminate employment with the Company. You also agree and
acknowledge that during the course of your employment with the Company, you will
obtain, have access and be privy to nonpublic information important to the
Company's business solely as a result of employment with the Company, which
information you hereby acknowledge and agree to be confidential (“Confidential
Information”).  You agree that during and after employment, you shall not
divulge or make use of any Confidential Information, directly or indirectly,
personally or on behalf of any other person, business, corporation, or entity
without prior written consent of the Company.  You further agree that you will
not, during your employment, engage in conduct which is detrimental to the
Company, including violation of the Company’s Code of Business Ethics and
Conduct, criminal conduct, fraud, or willful misconduct.  These covenants are
not intended to, and do not, limit in any way the rights and remedies provided
to the Company under the Plan, other agreements with you, or under common or
statutory law.

7.Repayment of Financial Gain.

(i)If you fail to comply with Section 6 of this Award Agreement, the Company may
cancel this Award and any unexercised Option Shares, and recover from
you:  (i) the gross amount, before deduction of applicable taxes or other
amounts, of any gain realized on the exercise of the Option, and (ii) the total
number or Vesting Date value of the number of vested Restricted



6

 

--------------------------------------------------------------------------------

 

Stock Shares, in each case during the twenty-four (24) month period preceding
your breach of any covenant in Section 6 of this Award Agreement. 

(j)If you fail to comply with Section 6 of this Award Agreement, upon demand by
the Company, you will repay the Company in accordance with the terms of
Section 12(a), and the Company shall be entitled to offset the amount of any
such repayment obligation against any amount owed to you by the Company.  The
remedies set forth in this Section are in addition to any other remedies the
Company may have, at law or equity, for your violation of the terms of this
Award Agreement.

8.Transfer of Award.

(k)Option.  Except as otherwise determined by the Committee, the Option may not
be transferred, assigned or pledged (except by will or the laws of descent and
distribution, or pursuant to a domestic relations order).

(l)Restricted Stock.  The Restricted Stock may not, except as otherwise provided
in the Plan, be sold, assigned, transferred, pledged or encumbered in any way
prior to the vesting of the Restricted Stock Shares, whether by operation of law
or otherwise, except by will or the laws of descent and distribution.  After the
Vesting Date, the vested Restricted Stock Shares may be issued during your
lifetime only to you, or after your death to your designated beneficiary, or, in
the absence of such beneficiary, to your duly qualified personal representative.

9.Rights as a Stockholder.

(m)Option Shares.  You will not have any rights as a stockholder with respect to
the Option Shares until you become the holder of record of any such shares by
exercising the Option.

(n)Restricted Stock Shares.  You will not have the rights of a stockholder with
respect to the Restricted Stock Shares, including, but not limited to, the right
to receive cash dividends, if any, as may be declared on such Restricted Stock
Shares from time to time or the right to vote (in person or by proxy) such
Restricted Stock Shares at any meeting of stockholders of the Company, until
after the Vesting Date, and then only with respect to the Restricted Stock
Shares which vest. 

10.Limitation of Rights.  Neither the Plan, the granting of the Award nor this
Award Agreement gives you any right to remain in the employment of the Company
or any Affiliate.

11.Rights of Company and Affiliates.  This Award Agreement does not affect the
right of the Company or any Affiliate to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefor, dissolve or liquidate, or sell or transfer any part of its
assets or business.

12.Plan Controls.  The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments,



7

 

--------------------------------------------------------------------------------

 

rules and regulations that may from time to time be promulgated and adopted by
the Committee pursuant to the Plan.  In the event of any conflict among the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
be controlling and determinative.

13.Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Award with your consent.

14.Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.  All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.

15.Section 409A.  The Option and the Restricted Stock are intended to qualify
for an exemption from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the treasury regulations promulgated and other
official guidance issued thereunder (collectively, “Section 409A”), and the Plan
and this Award Agreement shall be administered and interpreted consistent with
such intention.  The Company’s right to offset pursuant to Section 7(b) is
limited to the extent that and until the application of an offset at a given
time would not result in a violation of Section 409A.

16.Dodd-Frank Clawback.  Notwithstanding any provision of this Award Agreement
to the contrary, this Award is subject to clawback under any policy adopted by
the Company implementing Section 10D of the Securities Exchange Act of 1934, as
amended, and any regulations promulgated, or national securities exchange
listing conditions adopted, with respect thereto, as described in the Plan.

*  *  *  *  *

﻿



8

 

--------------------------------------------------------------------------------